IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


WANDA C. PIETKIEWICZ                    : No. 766 MAL 2016
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
ALVIN KANOFSKY AND CITY OF              :
BETHLEHEM                               :
                                        :
                                        :
PETITION OF: ALVIN KANOFSKY             :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.